DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claim 9 is objected to because of the following informality: in line 2 – an – should be inserted between “in” and “IoT”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  The instant application claims priority as a continuation application of 16/376624.  However, the Examiner has not found any support in the parent application for a method of determining ambient humidity as set forth in claim 10 that includes a step of “measuring electrolyte concentration variation in a first electrolyte-based electrochemical gas sensor; . . . .” that is not related to “an average rate of change of electrolyte concentration measured over a period of time.”  Thus, if it is Applicant’s intent that the electrolyte concentration variation measured in the measuring step is not related to the average rate of change of electrolyte measured over a period of time then Applicant has introduced new matter into the parent application and so should change the designation of the instant application to a continuation-in-part of application 16/376624.  As such, the effective filing date for claims 10-18 will be the actual filing date of the application – May 10, 2021.

Note that dependent claims will have the deficiencies of base and intervening claims.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) Claim 10 recites the limitation "the first period of time“ in line 7.  There is insufficient antecedent basis for this limitation in the claim.

b) in claim 10 is the “a period of time” in the last line of the claim the same period of time as the “first period of time” in the penultimate line of the claim?

c) in claim 10 is the “an average rate of change of electrolyte concentration measured over a period of time” in the last two lines of the claim the result of the measuring step in lines 2-3 of the claim?

d) claim 18 requires “applying an appropriate compensation factor to an output of the second electrochemical gas sensor [italicizing by the Examiner]”; however, it is not clear what is being compensated, so it is also not clear what would an appropriate compensation factor.  




Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,029294 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,029,294 B1 meets all of the limitations of claim 1 of the instant application.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,029,294 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 11,029,294 B1 meets all of the limitations of claim 2 of the instant application.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,029,294 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 11,029,294 B1 meets all of the limitations of claim 3 of the instant application.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,029,294 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 11,029,294 B1 meets all of the limitations of claim 4 of the instant application.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,029,294 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 11,029,294 B1 meets all of the limitations of claim 5 of the instant application.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,029,294 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 11,029,294 B1 meets all of the limitations of claim 6 of the instant application.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,029,294 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 11,029,294 B1 meets all of the limitations of claim 7 of the instant application.


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,029,294 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 11,029,294 B1 meets all of the limitations of claim 8 of the instant application.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,029,294 B1 in view of Chen et al. 
CN 207424661 U based on an EPO computer-generated English language translation (hereafter “Chen”).  Claim 1, from which claim 9 depends, has been addressed above.   Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of claim 9 is obvious over Chen.  Chen discloses an internet-based industrial monitoring system.  This system comprises a temperature sensor, a gas sensor, and a humidity sensor (see the first full paragraph on page 2, and note 1-32, 1-3-3, and 1-3-4 on page 3) along with a communication module (note “wireless communication module” at the top of page 2 and 2-2 on page 3 ) for communicating sensor values to other devices in IoT network for displaying and/or processing the received values (see the last paragraph on page 1, bridging to page 2; the last paragraph on page 3, bridging to page 4 , and the last paragraph on page 4, bridging to page 5.).  
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a communication module as taught by Chen the apparatus of claim 1 of U.S. Patent No. 11,029,294 B1 because as taught by Chen, among other benefits, the modified apparatus can be used as a part of industrial monitoring system, which 

    PNG
    media_image1.png
    155
    952
    media_image1.png
    Greyscale

 
 
	



Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,029,294 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 10 of U.S. Patent No. 11,029,294 B1 strongly suggests, if not implies, all of the limitations of claim 10 of the instant application.  To wit,

claim 10 of the instant application

    PNG
    media_image2.png
    52
    480
    media_image2.png
    Greyscale


Claim 10 of U.S. Patent No. 11,029294 B1

    PNG
    media_image3.png
    58
    622
    media_image3.png
    Greyscale


claim 10 of the instant application

    PNG
    media_image4.png
    95
    687
    media_image4.png
    Greyscale


Claim 10 of U.S. Patent No. 11,029294 B1

    PNG
    media_image5.png
    213
    577
    media_image5.png
    Greyscale

claim 10 of the instant application

    PNG
    media_image6.png
    56
    660
    media_image6.png
    Greyscale

Claim 10 of U.S. Patent No. 11,029294 B1

    PNG
    media_image7.png
    81
    575
    media_image7.png
    Greyscale


claim 10 of the instant application

    PNG
    media_image8.png
    89
    666
    media_image8.png
    Greyscale





Claim 10 of U.S. Patent No. 11,029294 B1

    PNG
    media_image9.png
    476
    619
    media_image9.png
    Greyscale



Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,029,294 B1.  Claim 10, from which claim 11 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 11,029,294 B1 meets the additional limitation of claim 11 of the instant application.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,029,294 B1.  Claim 10, from which claim 12 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 11,029,294 B1 meets the additional limitation of claim 12 of the instant application.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,029,294 B1.  Claim 10, from which claim 13 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 11,029,294 B1 meets the additional limitation of claim 13 of the instant application.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,029,294 B1.  Claim 13, from which claim 14 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 11,029,294 B1 meets the additional limitation of claim 14 of the instant application.


Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,029,294 B1.  Claim 10, from which claim 15 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. 11,029,294 B1 meets the additional limitation of claim 15 of the instant application.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,029,294 B1.  Claim 10, from which claim 16 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of U.S. Patent No. 11,029,294 B1 meets the additional limitation of claim 16 of the instant application.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,029,294 B1.  Claim 16, from which claim 17 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of U.S. Patent No. 11,029,294 B1 meets the additional limitation of claim 17 of the instant application.




Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,029,294 B1.  Claim 17, from which claim 18 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of U.S. Patent No. 11,029,294 B1 meets the additional limitation of claim 18 of the instant application.


Other Relevant Prior Art

Applicant has submitted several Search Reports and Office Actions from foreign patent offices.  These Search Reports only cite “A” documents and none of the Office Actions reject any clams over prior art.

Shimada et al. JP 2017062195 A, based on the EPO computer-generated English language translation of the Description section (hereafter “Shimada”; cited by the Examiner in the parent application, 16/376624), discloses
	a gas detection apparatus (see the title and Figure 1) comprising: 
a first electrolyte-based electrochemical gas sensor (10; paragraph [0005], lines 48-51) configured to measure an electrolyte concentration within the first electrochemical gas sensor (note the following in paragraph [0005]

    PNG
    media_image10.png
    453
    1474
    media_image10.png
    Greyscale

); 
a temperature sensor (20) configured to measure a temperature of an ambient environment surrounding the first electrolyte-based electrochemical gas sensor (note the following in paragraph [0005]

    PNG
    media_image11.png
    208
    1537
    media_image11.png
    Greyscale
 
Also see paragraph [0008], lines 82-88.

); and 
a controller (CPU; paragraph [0082], lines 125-128) in communication with the first electrolyte-based electrochemical gas sensor and the temperature sensor (Figure 1 and again paragraph [0082], lines 125-128), wherein the controller is configured to (i) determine an average ambient temperature of the ambient environment over a first period of time (note the following in paragraph [0008]

    PNG
    media_image12.png
    252
    1549
    media_image12.png
    Greyscale

).  However, the controller is further configured to (ii) determine the change in (not average rate of change of) electrolyte concentration within the first electrochemical gas sensor over the first period of time due to evaporation of water from the electrolyte (note following in paragraph [0008]

    PNG
    media_image13.png
    905
    1711
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    118
    1433
    media_image14.png
    Greyscale

), and (iii) determine, based on the average ambient temperature and the average humidity value of the ambient environment, an estimated (not average rate of change of) electrolyte concentration at a specified measurement time (see again the portion of paragraph [0008] reproduced immediately above.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                             September 21, 2022